DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on November 30, 2020 is acknowledged. Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
To begin the search, Applicant further elected compound 17a:

    PNG
    media_image1.png
    318
    995
    media_image1.png
    Greyscale

Upon review of the art, the search was expanded to encompass compounds of formula (i) wherein R5 is persulfated maltose or persulfated maltotriose. These are found to be free of the 5 is sulfated glucosamine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tyler et al (WO 2014/084744).
Tyler discloses a saccharide dendritc cluster compound wherein the dendrimeric scaffolding component genus is identical to that of the instant compounds. The reference further discloses the variously recited subgenuses of this structure. The saccharide component, R5, may be a 6-sulfated glucosamine. See pp 2-14 and the species at p 15. The reference further discloses a pharmaceutical composition of said compound. See p 24, lines 4-9.    
  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al (WO 2003/089010). 
Duncan teaches a dendrimeric scaffold with a plurality of carboxylic acid moieties. These moieties may be reacted with a carbohydrate, such N-acetyl glucosamine 6-sulfate, N-acetyl glucosamine 3,6-disulfate, or N-acetyl glucosamine 3,4,6-trisulfate to prepare anti-angiogenic and anti-inflammatory products. Reaction of the scaffold with a carbohydrate results in about 1-10% substitution. See paragraph bridging pp 3-4; paragraph bridging 4-5; page 7, lines 16-21; page 9, lines 1-7; Example A2; Figure 1a; and Figure 5. The reference is silent regarding the instantly recited dendritic scaffold. 

It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the product of Duncan by using the Tyler structure to prepare a multivalent sulfated glucosamine product with a reasonable expectation of success. The modification would similarly result in a multivalent sulfated glucosamine product. This modification would amount to the substitution of one known element for another to obtain predictable results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,879,041. Although the claims at issue are not identical, they are not patentably distinct from each other.
The sulfated glucosamine compounds of reference claim 18 anticipates instant claim 1. The balance of the claims are anticipated or made obvious in view of the identical genus and subgenuses, with respect to the non-carbohydrate portion of the compounds. 



Allowable Subject Matter
As noted above, the compounds wherein R5 is limited to persulfated maltose or persulfated maltotriose are found to be free of the art. The following is a statement of reasons for the indication of allowable subject matter:  Tyler et al (WO 2014/084744) teaches as set forth above. The reference does not teach or fairly suggest persulfated maltose or persulfated maltotriose as the carbohydrate portion of the compound. Sulfated malto-oligosaccharides are known to bind to various growth factors to for some physiological effect. Foxhall et al (J. Cell Physiol., 1996) tests a series of sulfated malto-oligosaccharides for binding with bFGF to prevent binding with heparin. A tetrasaccharide or greater is required to achieve binding. See abstract. Zioncheck et al (J. Biol. Chem., 1995) tests a series of sulfated malto-oligosaccharides for binding with HGF to modulate mitogenic activity. Similarly, smaller oligosaccharides had showed no activity. See abstract. The art of record provides no teaching or suggestion for the preparation of the instant compounds wherein R5 is limited to persulfated maltose or persulfated maltotriose.









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623